DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/21 has been entered.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.  

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2, Lines 3-4, replace “the other” with “another”
Claim 3, Line 2, before “one end” add “the”
Claim 3, Line 2, before “one said upright” add “the”
Claim 3, Line 3, replace both instances of “other” with “another” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, Line 14 recites “said horizontal member.” However, it is indefinite and unclear as to how the “said horizontal member” as recited in line 14 of claim 12 relates to the first and second horizontal members as previously recited in claim 12? For purposes of examination, the examiner will just assume that line 14 of claim 12 is meant to refer to the first horizontal member as neither the first or second horizontal member appears to have a specific distinct structure compared to the other one of the first and second horizontal members. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,172,687 (Schultz).
Claim 12, Schultz teaches: Claim 12 - a bedding box for storing soil, stone or other construction material, the bedding box comprising: a container (10) terminating in a distal end plate (32) and a proximal end plate (32), said container (10) being further bounded by a first side plate (16), a second side plate (16), and a bottom plate (18), said distal end plate (32), said proximal end plate (32), and said first and second side plates (16) terminating at a container upper rim; a first horizontal member (AA) affixed at one end at or near a first location of said upper rim on the first side plate (16) and at another end at or near a second location of said upper rim on the second said side plate (16); a second horizontal member (BB) affixed at one end at or near a third location of said upper rim on the first side plate (16) and at another end at or near a fourth location of said upper rim on the second said side plate (16), wherein said second horizontal member (BB) is parallel to said first horizontal member (AA); and a lateral lifting member (CC) extending proximally from said horizontal member (AA), the lateral lifting member (CC) being shaped for an excavator bucket to grip or attach at or near a proximal end of the lateral lifting member (CC), (Annotated Figure 1 Below).

    PNG
    media_image1.png
    561
    523
    media_image1.png
    Greyscale

Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,789,722 (Reuthe).
Regarding Claim 13, Reuthe teaches: Claim 13 - a bedding box for storing soil, stone or other construction material, the bedding box comprising: a container (10) terminating in a distal end plate (20) and a proximal end plate (18), said container (10) being further bounded by a first side plate (22), a second side plate (22), and a bottom plate (24), said distal end plate (20), said proximal end plate (18), and said first and second side plates (22) terminating at a container upper rim; a plurality of upright support members (34) affixed substantially vertically from said upper rim; a first and second lateral lifting member (36) extending from a corresponding upright support (34) of the plurality of upright support members (34); a horizontal member (40) connecting the first and second lateral lifting members (36), such that the horizontal member (40), the first lateral lifting member and second lateral lifting member (34) is shaped for an excavator bucket to grip or attach at or near a proximal end of the lateral lifting member (34) at said horizontal member (40), (Figures 1-8).

Response to Arguments
Applicant's arguments filed 04/01/21 with regards to claims 1-3, and 5-9 have been fully considered and are persuasive. These claims are indicated as allowable.
Applicant's arguments filed 04/01/21 with regards to claims 12 and 13 have been fully considered but they are not persuasive in view of the newly presented rejections as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649